Margaret Bucklin vs William Bucklin

In chancry.
The plea of William Bucklin the sole defendant to the bill of complaint of Margaret Bucklin complainant,
The said defendant, by protestation not confessing or acknowledging all or any of the matters and things in complainants said Bill of complaint contained to be true as the same are thein declared and Set forth doth plead thereunto and for cause of plea saith, that at the time of the pretended intermarriage Set forth in complainants Bill, the complainant then was the lawful wife of one William Thurber who was then living and therefore the said defendant doth plead the said matters and things in bar to the said complainants present Bill, & humbly prays the judgement of this Honorable Court whether it behooves him to make any further or other answer thereunto than as aforesaid and prays to be dismissed with his reasonable costs and charges in this behalf most wrongfully sustained.
Larned & Torrey &
Farnsworth & Goodwin for defts
And the said defendant in no manner waiving the plea by him above pleaded but in aid thereof, to so much of the complainants bill of complaint as charges an intermarriage between this defendant and said complainant, answereth and saith, that true it is that on or about the time mentioned in said complainants bill of complaint there was a formal marriage of this defendant to said complainant that previous to such intermarriage no notice was ever given, Either in writing affixed at some public place within the Township where said complainant then resided fifteen days before the day of said intermarriage under the Hand of a Justice of the Peace or of a minister of the Gospel or publicly declared on two different days of public worship ten days previous to said intermarriage where said complainant then resided, or any Licence ever obtained for that purpose from the clerk of the county court or Township clerk in the county where complainant then resided as required by Law, and that since the day of said intermarriage he has ascertained that at the time of said intermarriage, the said complainant was the lawful wife of one William Thurber who was then living, Without that &c all which matters and things this defendant is ready to aver maintain and prove as this Honorable court may award and humbly prays to be hence dismissed with his reasonable costs and charges on this behalf wrongfully sustained.—
William Bucklen
Personally came before me a Justice of the Peace William Bucklin who made oath that the matters and thing set forth in the aforegoing plea and answer are to the best of his knowledge and belief just and true
Sworn before me, this 28. May 1829- Ellis Doty Justice
of the Peace